Cobb, J.
1. A judgment against a railroad company upon a suit for damages resulting from an injury to property, rendered in any other county than the one in which the cause of action originated, is “ utterly void,” except in cases where the suit is brought in the county where the principal office of the company is located, and it is shown that the company had no agent in the county where the cause of action originated. Civil Code, § 2334.
2. Even if in the present case the evidence was sufficient to authorize a finding that the animal for the killing of which damages were claimed was killed by the agents and servants of the defendant, there was no sufficient evidence to authorize a finding that the injuries which resulted in the death of the animal were inflicted in the county in which the suit was brought ; and it not appearing that the suit was brought in the county where the principal office of the defendant was located and that there was no agent in the county in which the animal was killed, a verdict in favor of the plaintiff was unauthorized, and the court erred in not sustaining the certiorari upon the ground that the verdict was contrary to the evidence.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.